Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

With respect the claims 1-18, the claims 1-18 recite a series for method managing clusters of a storage.  Thus the claims are directed to a statutory category, because a series of method managing clusters of a storage (a series of acts).  Further, the claim is directed to a judicial exception.  The claim falls in one of abstract ideas, “Mental Process”.  One of The Abstract Ideas categories is “Mental Process" such as concepts performed in the human mind.   An idea standing alone such an unistantiated concept, plan, or scheme, as well as a mental process (thinking) that “can be performed in human mind, or by a human using pen and paper.  Like the invention in Alice Corp, the instant claim is merely limiting the abstract idea to a computer environment by simply performing the idea via a computer to managing cluster of a storage.  This is abstract idea.  Further, at step 2B, the claims does not have any additional limitations recited that amount to significantly more than the abstract idea.  The claims require no additional limitations.  These generic computer components (computing device, memory, etc.) are claimed to perform their basic functions managing clusters of a storage. This recitation of the computer limitations amounts to mere instructions to implement the method managing clusters of a storage perform purely generic computer functions.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  The claim does not amount to significantly more than the abstract idea itself.  Accordingly, the claim is not patent eligible.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Koushik et al. (U.S. Pub. 2016/0132310 A1).
With respect to claim 1, Kohshik et al. a method comprising: 
receiving, by a computing device, an application programming interface (API) call from a volume manager device associated with storage volumes (i.e., “when a "create fulfillment" workflow is invoked, the entitlement service may expose one or more APIs to the IT administrator (e.g., through a service provider system console). For example, these APIs may include a "register fulfillment" API, a "create monthly subscription" API, an API to request an end user license to be used for a particular application, or an API to request that a subscription be enrolled in a subscription renewal program (e.g., a monthly renewal program”(0043) or “a fulfillment service implemented by the fulfillment platform control plane described above may provide APIs for service calls, including service calls (made through the administration console) to create or update an application deployment (i.e., a service call that includes an indication of an intended state for an application fulfillment…adding the fulfillment request to a queue of pending fulfillment requests (e.g., a queue of pending requests to fulfill an intended state for a given user)”(0094)); 
identifying, by the computing device, control messages in a queue intended for the storage volumes (i.e., “Each of the outbound channels may be configured to receive and store messages for subsequent retrieval by the control plane agent of the corresponding computing resource instance for the end user (e.g., a control plane agent installed on an end user physical computing device, virtualized computing resource instance or virtual desktop instance) to which it is directed…when a message is put in a queue that is intended for a particular end user device or computing resource instance, a notification may be sent to the end user device or computing resource instance indicating that there is a message to be retrieved from the queue”(0045) and Examiner asserts that user device or computer resource instance are the storage volumes as claimed invention or “a fulfillment service implemented by the fulfillment platform control plane described above may provide APIs for service calls, including service calls (made through the administration console) to create or update an application deployment (i.e., a service call that includes an indication of an intended state for an application fulfillment…adding the fulfillment request to a queue of pending fulfillment requests (e.g., a queue of pending requests to fulfill an intended state for a given user)”(0094));); 
determining, by the computing device, a message processing operation for each of the identified control messages (i.e., “The message may include instructions to be performed by the control plane agent installed on the computing resource instance, e.g., as part of a "create fulfillment" workflow to fulfill or install an application on behalf of the end user and/or as part of a "revoke fulfillment" workflow to revoke or uninstall an application from the end user device or computing resource instance”(0045) and instruction above to be performed is processing operation for each of the identified control message as claimed invention); and  
performing, by the computing device, the determined message processing operation using the volume manager device associated with storage volumes (i.e., “The message may include instructions to be performed by the control plane agent installed on the computing resource instance, e.g., as part of a "create fulfillment" workflow to fulfill or install an application on behalf of the end user and/or as part of a "revoke fulfillment" workflow to revoke or uninstall an application from the end user device or computing resource instance”(0045) and “sending a message to enlist the delivery service in performing portions of a "create fulfillment" workflow may or may not imply that the corresponding resources (e.g., fulfilled applications) are assigned to the end user or the end user's computing resource instance at that point”(0046) or “the deployment request may be retrieved from the queue, and a deployment workflow may be launched to process the request. The deployment workflow may include determining the end users and user groups to which an application being deployed is currently assigned (if any), comparing it with the request, and editing a stored mapping between users and the application if necessary; creating a fulfillment request for deployment of the application”(0094)).  
With respect to claim 2, Kohshik et al. discloses a method further comprising, creating, by the computing device, a snapshot of the volumes using the volume i.e., “the system may be configured to periodically snapshot the entire user volume of the physical or virtualized computing resource instance (or virtual desktop instance) to which application state and/or scratch data generated by executing applications and other data is written (e.g., storing the backup on service provider resources in association with the security token described above)”(0135)).  
With respect to claim 3, Kohshik et al. discloses the method as set forth in claim 2 further comprising, identifying, by the computing device, changes to the storage volumes by comparing the created snapshot with a previously stored snapshot (i.e., “each snapshot that is taken of application state data and/or scratch data generated by an application may be stored (e.g., on service provider resources) in association with a security token and/or an application identifier, which may allow an application delivery agent to discover, locate, and retrieve this data to restore an application to a previous state on behalf of an end user (e.g., after a machine change or failure, in response to a request to roll back an application to a previous state, or upon the re-launching of an application, virtual desktop instance, or virtualized computing resource instance). In some embodiments, each of the snapshots may also be associated with a timestamp or another type of version identifier, which may allow an end user (or an application delivery agent acting on behalf of an end user) to specify a particular snapshot to use in restoring the application.” (0151)).  
With respect to claim 4, Kohshik et al. discloses the method as set forth in claim 3 further comprising, broadcasting, by the computing device, the identified changes to the storage volumes to the volume manager device associated with storage volumes (i.e., “After a machine failure or change, or a rebuilding of a virtualized computing resource instance or virtual desktop instance, an application delivery agent installed on the new machine or instance may reinstall the application, retrieve the stored application state or scratch data from service provider resources, and restore the application to the last known persisted state”(abstract) and application state is identifier changes as claimed invention or snapshot associated the timestamp, version identifier (0151 above) are is identifier changes of claimed invention).  
With respect to claim 5, Kohshik et al. discloses the method as set forth in claim 4 wherein the volume manager device forwards the broadcasted changes to the storage volumes in a compatible format (i.e., “After a machine failure or change, or a rebuilding of a virtualized computing resource instance or virtual desktop instance, an application delivery agent installed on the new machine or instance may reinstall the application, retrieve the stored application state or scratch data from service provider resources, and restore the application to the last known persisted state”(abstract) and application state is identifier changes as claimed invention or snapshot associated the timestamp, version identifier (0151 above) are is identifier changes of claimed invention).  
With respect to claim 6, Kohshik et al. discloses the method as set forth in claim 2 further comprising, propagating, by the computing device, metadata associated with the created snapshot to the volume manager device associated with storage volumes (i.e., “at some point the end user may request that the application state data and/or scratch data generated by the application be restored to a specified snapshot, as identified by a timestamp (as in 940). Note that the application and its state data and/or scratch data may be restored to the same computing resource instance on which it was executing when the specified snapshot was taken or to a different computing resource instance. In response, the method may include the application delivery agent reinstalling the application and restoring the application state data and/or scratch data to the specified snapshot, as identified by the timestamp (as in 950). In other words, the application delivery agent may be configured to put the application state data and/or scratch data collected for a specified snapshot back into the local memory locations (e.g., within the user volume of the virtual desktop instance) at which the reinstalled application expects to find them” (0154) and Examiner asserts timestamp is one of example of metadata as claimed invention).  
With respect to claims 7-18, claims 7-18 are rejected as claims 1-6 above since the claims 7-18 are similar with set of claims 1-6 but different form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                             January 15, 2021